DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 06/13/2019.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 06/13/2019 have been accepted and considered by the Examiner.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 3, 5-8, 9, 11, 13-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Smith et al., (U.S. Patent Application Publication: 2017/0235830), hereinafter referred to as SMITH.
ect to Claim 1, SMITH discloses:

    PNG
    media_image1.png
    817
    568
    media_image1.png
    Greyscale
1. A computer-implemented method for bias matching, the method (See e.g.,  methods and “…processing system 604, one or more computer-readable media 606, and one or more I/O interfaces 608 that are communicatively coupled, one to another…computing device 602 may further include a system bus or other data and command transfer system that couples the various components, one to another…system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, and/or a processor or local bus that utilizes any of a variety of bus architectures…,” SMITH paras. 17-22, 31-35, 55-56, 63, 64, 67, Figs. 1-4) comprising: 
gathering, by a number of processors, a review from an internet media source (See e.g., “…author's baseline attitude is determined by analyzing the author's online content—social media posts…” SMITH paras. 17-24, Fig. 1, elements 104(1)-104(m)); 
parsing, by a number of processors, the review to identify a number of entities within the review (See e.g., “…online content that is generated by focusing on the sentiment of the individual instance of online content in isolation and without considering the context of the online content or the author's tendencies. The sentiment of the individual instance of online content is the view or attitude (e.g., the opinion) expressed by the author in the individual instance of online content…” SMITH paras. 17-24, Fig. 1, element 102); 
(See e.g., “…raw sentiment score is generated using any of various methods such as lexical affinity, keyword analysis, statistical methods that incorporate machine learning, and more holistic methods that incorporate knowledge representation techniques like semantic networks. For example, a raw sentiment score for an instance of online content containing only the phrase “that movie was terrible” may have a raw sentiment score of 30 (on a scale from 0 to 100, e.g., similar to the negative/positive scale described above with respect to the baseline attitude). Another instance of online content may describe the same movie using 500 words and include multiple occurrences of the terms “character development”, “plot” and “acting” that are each modified by one or more of the terms “strong”, “excellent”, and “powerful”…” demographic information in the user profile can be incorporated into the author's baseline attitude. This can be achieved by examining established baseline attitudes of other users with demographic profiles and looking for correlations between particular demographic profiles, or combinations of profiles, and general baseline attitudes…”  SMITH paras. 17-24, Figs. 1-4); 
mapping, by a number of processors, entities in the review to entities in the internet media posts (See e.g., “…When a sufficient amount of online content has been received (e.g., a threshold number of posts, such as 10 or 25), the raw sentiment scores are used to generate a baseline attitude for the author… baseline attitude is dynamic—adjusted over time as the author creates more online content. Once the author's baseline attitude is generated, it is applied to future scoring of online content…” “…demographic information in the user profile can be incorporated into the author's baseline attitude. This can be achieved by examining established baseline attitudes of other users with demographic profiles and looking for correlations between particular demographic profiles, or combinations of profiles, and general baseline attitudes…”  SMITH paras. 17-24, Figs. 1-4); 
determining, by a number of processors, a bias and context of the review (See e.g., “…author's disposition toward the subject matter of the online content can also be relevant to the author's baseline attitude. An author may have a different baseline attitude for different subject matter areas. For example, a sports fan might have a generally positive baseline attitude, but a more negative attitude when posting about a particular sports franchise. In this example, the author's negative subject-matter attitude replaces his or her baseline attitude. In this way, a positive comment about the franchise has more weight than it otherwise would have (because in the absence of the subject matter adjustment, positive comments from authors with more positive baseline attitudes are slightly discounted). Additionally, the subject matter and demographic profile may be related. For example, a particular demographic profile, as discussed above, may also be correlated to different subject-matter attitudes for particular topics. Residents of Los Angeles or San Francisco, for example, may have very negative subject-matter attitudes when the subject is traffic, even if their baseline attitude is neutral or positive…” SMITH paras. 17-24, Figs. 1-4); 
determining, by a number of processors, a bias and context for a user reading the review (See e.g., “…author's current mood can also be incorporated into the sentiment scoring. When the recent history of an author's online content indicates that the raw sentiment scores of current postings are varying from what would be expected (based on his or her baseline attitude), the author's baseline attitude can be adjusted to account for the author's mood. For example, if an author's baseline attitude is generally positive and a series of very negative posts are detected, the author's baseline attitude may be temporarily adjusted to be less positive. Because the concept of “mood” is transient, this adjustment of the author's baseline attitude to account for mood may include a time decay element so that, over time, the baseline attitude metric trends back toward its level prior to the mood adjustment. However, if the negative posting continues, the cumulative effect of the posts will alter the author's baseline attitude even after the particular mood decays away. Various factors that may influence the determination of the author's mood include the magnitude of the variation in the sentiment (negativity or positivity) of the online content, changes in posting frequency…” SMITH paras. 17-24, Figs. 1-4); 
determining, by a number of processors, a relevancy score of the review for the user by comparing the bias and context of the review to the bias and context of the user (See e.g., “…author's baseline attitude can be adjusted to account for the author's mood. For example, if an author's baseline attitude is generally positive and a series of very negative posts are detected, the author's baseline attitude may be temporarily adjusted to be less positive. Because the concept of “mood” is transient, this adjustment of the author's baseline attitude to account for mood may include a time decay element so that, over time, the baseline attitude metric trends back toward its level prior to the mood adjustment. However, if the negative posting continues, the cumulative effect of the posts will alter the author's baseline attitude even after the particular mood decays away. Various factors that may influence the determination of the author's mood include the magnitude of the variation in the sentiment (negativity or positivity) of the online content, changes in posting frequency…” and how “…scoring adjustment module 114 generates an adjusted sentiment score that embodies, for each online content instance 104, a representation of the author's sentiment. The adjusted sentiment score is generated using the baseline attitude for the author to adjust the raw sentiment score for the online content instance 104. The scoring adjustment module 114 optionally includes an adjustment regulating metric that specifies the maximum amount a raw sentiment score can be adjusted, and minimum and maximum values for the raw and adjusted sentiment scores…” SMITH paras. 17-22, 31-35, Figs. 1-4); and 
displaying, by a number of processors, the review among a number of reviews according to its relevancy score for the user (See e.g., how Fig. 4 offers displaying capabilities in “…adjusting sentiment scoring for online content using baseline attitude of content author, including aspects similar to the example process 200 of FIG. 2. The scale 402 describes the values, from 0 to 100, used for: the raw sentiment score, baseline attitude, and adjusted sentiment scores. For example, on the scale 402, a lower number indicates a more negative sentiment, and a higher number indicates a more positive sentiment. In this example aspect of adjusting sentiment scoring for online content using baseline attitude of content author, various algorithms could be used to generate an adjusted sentiment score…” SMITH paras. 17-22, 31-35, 55-56, Figs. 1-4).
With respect to Claim 3, SMITH discloses:
3. The method of claim 1, further comprising adjusting weights on bias and context for users and clusters of users according to usage of reviews and feedback from users (See e.g., “…adjusting sentiment scoring for online content using baseline attitude of content author… scale 402 describes the values, from 0 to 100, used for: the raw sentiment score, baseline attitude, and adjusted sentiment scores. For example, on the scale 402, a lower number indicates a more negative sentiment, and a higher number indicates a more positive sentiment. In this example aspect of adjusting sentiment scoring for online content using baseline attitude of content author, various algorithms could be used to generate an adjusted sentiment score…” and how “ …algorithm could use a weighted average of the author's baseline attitude and current mood, in which the weighting is determined by frequency of authoring and/or the distance between the baseline attitude and the current mood.… in the determination of adjusted and mood-adjusted sentiment scores…algorithms account for authors demonstrating sentiment that deviates from their normal sentiment and give extra weight (which can be positive or negative weight) to the abnormal online content instances. Another algorithm, however, could be used to normalize the adjusted sentiment scores by adjusting the raw sentiment scores toward a median, based on the distance between each author's baseline attitude and the median attitude. In this example, if an author's baseline attitude is 65 and an instance of online content for the author has a raw sentiment score of 65, the adjusted sentiment score would be normalized to a neutral value (e.g., 50). In contrast, if an author's baseline attitude is 65 and an instance of online content for the author has a raw sentiment score of 75, the adjusted sentiment score would be normalized to a more positive value (e.g., 60)…” SMITH paras. 17-22, 31-35, 55-56, 60, 61, Figs. 1-4).
With respect to Claim 5, SMITH discloses:
5. The method of claim 1, wherein the user can manually adjust the relevancy score of the review according to user preference (See e.g., “…Each time an online content instance is authored, a raw sentiment score is obtained and incorporated into the author's baseline attitude…” and how “…This process can be ongoing, so that the baseline attitude is dynamic—adjusted over time as the author creates more online content. Once the author's baseline attitude is generated, it is applied to future scoring of online content…” SMITH paras. 17-22, 31-35, 39, 40, 55-56, 60, 61, Figs. 1-4).
With respect to Claim 6, SMITH discloses:
6. The method of claim 1, further comprising storing and analyzing metadata for a number of internet media posts of an author to determine historical trends of bias of the author (See e.g., “…author's current mood can also be incorporated into the sentiment scoring. When the recent history of an author's online content indicates that the raw sentiment scores of current postings are varying from what would be expected (based on his or her baseline attitude), the author's baseline attitude can be adjusted to account for the author's mood. For example, if an author's baseline attitude is generally positive and a series of very negative posts are detected, the author's baseline attitude may be temporarily adjusted to be less positive. Because the concept of “mood” is transient, this adjustment of the author's baseline attitude to account for mood may include a time decay element so that, over time, the baseline attitude metric trends back toward its level prior to the mood adjustment. However, if the negative posting continues, the cumulative effect of the posts will alter the author's baseline attitude even after the particular mood decays away. Various factors that may influence the determination of the author's mood include the magnitude of the variation in the sentiment (negativity or positivity) of the online content, changes in posting frequency…” SMITH paras. 17-24, Figs. 1-4)
With respect to Claim 7, SMITH discloses:
7. The method of claim 1, wherein matching the bias and context of the review to the bias and context of the user comprises vector matching (See e.g., “…vector or matrix values could be used to represent a baseline attitude that combines one or more of the example axes to describe attitudes such as mildly negative, moderately angry, extremely hostile, and so forth…” and how “…if the raw sentiment score and the baseline have the same value, the adjusted sentiment score will be the same as the raw sentiment score because the raw score matches the attitude…” SMITH paras. 15-24, 31-35, 42, 43, 55-56, 60, 61, Figs. 1-4). Figs. 1-4).
With respect to Claim 8, SMITH discloses:
8. The method of claim 1, wherein the method is implemented in a neural network (See e.g., “…statistical methods that incorporate machine learning, and more holistic methods that incorporate knowledge representation techniques like semantic networks…” SMITH paras. 17-22, 31-35, 55-56, 60, 61, Figs. 1-4).
With respect to Claim 9, SMITH discloses:
9. A computer program product for bias matching, the computer program product comprising: a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause the computer to (See e.g.,  methods and “…processing system 604, one or more computer-readable media 606, and one or more I/O interfaces 608 that are communicatively coupled, one to another…computing device 602 may further include a system bus or other data and command transfer system that couples the various components, one to another…system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, and/or a processor or local bus that utilizes any of a variety of bus architectures…,” SMITH paras. 17-22, 31-35, 55-56, 63, 64, 67, Figs. 1-4) perform the steps of: gathering a review from an internet media source (See e.g., “…author's baseline attitude is determined by analyzing the author's online content—social media posts…” SMITH paras. 17-24, Fig. 1, elements 104(1)-104(m)); 
parsing the review to identify a number of entities within the review (See e.g., “…online content that is generated by focusing on the sentiment of the individual instance of online content in isolation and without considering the context of the online content or the author's tendencies. The sentiment of the individual instance of online content is the view or attitude (e.g., the opinion) expressed by the author in the individual instance of online content…” SMITH paras. 17-24, Fig. 1, element 102); 
parsing a number of internet media posts to identify entities within the posts (See e.g., “…raw sentiment score is generated using any of various methods such as lexical affinity, keyword analysis, statistical methods that incorporate machine learning, and more holistic methods that incorporate knowledge representation techniques like semantic networks. For example, a raw sentiment score for an instance of online content containing only the phrase “that movie was terrible” may have a raw sentiment score of 30 (on a scale from 0 to 100, e.g., similar to the negative/positive scale described above with respect to the baseline attitude). Another instance of online content may describe the same movie using 500 words and include multiple occurrences of the terms “character development”, “plot” and “acting” that are each modified by one or more of the terms “strong”, “excellent”, and “powerful”…” demographic information in the user profile can be incorporated into the author's baseline attitude. This can be achieved by examining established baseline attitudes of other users with demographic profiles and looking for correlations between particular demographic profiles, or combinations of profiles, and general baseline attitudes…”  SMITH paras. 17-24, Figs. 1-4); mapping entities in the review to entities in the internet media posts (See e.g., “…When a sufficient amount of online content has been received (e.g., a threshold number of posts, such as 10 or 25), the raw sentiment scores are used to generate a baseline attitude for the author… baseline attitude is dynamic—adjusted over time as the author creates more online content. Once the author's baseline attitude is generated, it is applied to future scoring of online content…” “…demographic information in the user profile can be incorporated into the author's baseline attitude. This can be achieved by examining established baseline attitudes of other users with demographic profiles and looking for correlations between particular demographic profiles, or combinations of profiles, and general baseline attitudes…”  SMITH paras. 17-24, Figs. 1-4); 
determining a bias and context of the review (See e.g., “…author's disposition toward the subject matter of the online content can also be relevant to the author's baseline attitude. An author may have a different baseline attitude for different subject matter areas. For example, a sports fan might have a generally positive baseline attitude, but a more negative attitude when posting about a particular sports franchise. In this example, the author's negative subject-matter attitude replaces his or her baseline attitude. In this way, a positive comment about the franchise has more weight than it otherwise would have (because in the absence of the subject matter adjustment, positive comments from authors with more positive baseline attitudes are slightly discounted). Additionally, the subject matter and demographic profile may be related. For example, a particular demographic profile, as discussed above, may also be correlated to different subject-matter attitudes for particular topics. Residents of Los Angeles or San Francisco, for example, may have very negative subject-matter attitudes when the subject is traffic, even if their baseline attitude is neutral or positive…” SMITH paras. 17-24, Figs. 1-4); 
determining a bias and context for a user reading the review (See e.g., “…author's current mood can also be incorporated into the sentiment scoring. When the recent history of an author's online content indicates that the raw sentiment scores of current postings are varying from what would be expected (based on his or her baseline attitude), the author's baseline attitude can be adjusted to account for the author's mood. For example, if an author's baseline attitude is generally positive and a series of very negative posts are detected, the author's baseline attitude may be temporarily adjusted to be less positive. Because the concept of “mood” is transient, this adjustment of the author's baseline attitude to account for mood may include a time decay element so that, over time, the baseline attitude metric trends back toward its level prior to the mood adjustment. However, if the negative posting continues, the cumulative effect of the posts will alter the author's baseline attitude even after the particular mood decays away. Various factors that may influence the determination of the author's mood include the magnitude of the variation in the sentiment (negativity or positivity) of the online content, changes in posting frequency…” SMITH paras. 17-24, Figs. 1-4); 
determining a relevancy score of the review for the user by comparing the bias and context of the review to the bias and context of the user (See e.g., “…author's baseline attitude can be adjusted to account for the author's mood. For example, if an author's baseline attitude is generally positive and a series of very negative posts are detected, the author's baseline attitude may be temporarily adjusted to be less positive. Because the concept of “mood” is transient, this adjustment of the author's baseline attitude to account for mood may include a time decay element so that, over time, the baseline attitude metric trends back toward its level prior to the mood adjustment. However, if the negative posting continues, the cumulative effect of the posts will alter the author's baseline attitude even after the particular mood decays away. Various factors that may influence the determination of the author's mood include the magnitude of the variation in the sentiment (negativity or positivity) of the online content, changes in posting frequency…” and how “…scoring adjustment module 114 generates an adjusted sentiment score that embodies, for each online content instance 104, a representation of the author's sentiment. The adjusted sentiment score is generated using the baseline attitude for the author to adjust the raw sentiment score for the online content instance 104. The scoring adjustment module 114 optionally includes an adjustment regulating metric that specifies the maximum amount a raw sentiment score can be adjusted, and minimum and maximum values for the raw and adjusted sentiment scores…” SMITH paras. 17-22, 31-35, Figs. 1-4) ; and  displaying the review among a number of reviews according to its relevancy score for the user (See e.g., how Fig. 4 offers displaying capabilities in “…adjusting sentiment scoring for online content using baseline attitude of content author, including aspects similar to the example process 200 of FIG. 2. The scale 402 describes the values, from 0 to 100, used for: the raw sentiment score, baseline attitude, and adjusted sentiment scores. For example, on the scale 402, a lower number indicates a more negative sentiment, and a higher number indicates a more positive sentiment. In this example aspect of adjusting sentiment scoring for online content using baseline attitude of content author, various algorithms could be used to generate an adjusted sentiment score…” SMITH paras. 17-22, 31-35, 55-56, Figs. 1-4).
With respect to Claim 11, SMITH discloses:
11. The computer program product of claim 9, further comprising instructions to adjust weights on bias and context for users and clusters of users according to usage of reviews and feedback from users (See e.g., “…adjusting sentiment scoring for online content using baseline attitude of content author… scale 402 describes the values, from 0 to 100, used for: the raw sentiment score, baseline attitude, and adjusted sentiment scores. For example, on the scale 402, a lower number indicates a more negative sentiment, and a higher number indicates a more positive sentiment. In this example aspect of adjusting sentiment scoring for online content using baseline attitude of content author, various algorithms could be used to generate an adjusted sentiment score…” and how “ …algorithm could use a weighted average of the author's baseline attitude and current mood, in which the weighting is determined by frequency of authoring and/or the distance between the baseline attitude and the current mood.… in the determination of adjusted and mood-adjusted sentiment scores…algorithms account for authors demonstrating sentiment that deviates from their normal sentiment and give extra weight (which can be positive or negative weight) to the abnormal online content instances. Another algorithm, however, could be used to normalize the adjusted sentiment scores by adjusting the raw sentiment scores toward a median, based on the distance between each author's baseline attitude and the median attitude. In this example, if an author's baseline attitude is 65 and an instance of online content for the author has a raw sentiment score of 65, the adjusted sentiment score would be normalized to a neutral value (e.g., 50). In contrast, if an author's baseline attitude is 65 and an instance of online content for the author has a raw sentiment score of 75, the adjusted sentiment score would be normalized to a more positive value (e.g., 60)…” SMITH paras. 17-22, 31-35, 55-56, 60, 61, Figs. 1-4).
With respect to Claim 13, SMITH discloses:
13. The computer program product of claim 9, wherein the user can manually adjust the relevancy score of the review according to user preference (See e.g., “…Each time an online content instance is authored, a raw sentiment score is obtained and incorporated into the author's baseline attitude…” and how “…This process can be ongoing, so that the baseline attitude is dynamic—adjusted over time as the author creates more online content. Once the author's baseline attitude is generated, it is applied to future scoring of online content…” SMITH paras. 17-22, 31-35, 39, 40, 55-56, 60, 61, Figs. 1-4).
With respect to Claim 14, SMITH discloses:
14. The computer program product of claim 9, further comprising instructions for storing and analyzing metadata for a number of internet media posts of an author to determine historical trends of bias of the author (See e.g., “…author's current mood can also be incorporated into the sentiment scoring. When the recent history of an author's online content indicates that the raw sentiment scores of current postings are varying from what would be expected (based on his or her baseline attitude), the author's baseline attitude can be adjusted to account for the author's mood. For example, if an author's baseline attitude is generally positive and a series of very negative posts are detected, the author's baseline attitude may be temporarily adjusted to be less positive. Because the concept of “mood” is transient, this adjustment of the author's baseline attitude to account for mood may include a time decay element so that, over time, the baseline attitude metric trends back toward its level prior to the mood adjustment. However, if the negative posting continues, the cumulative effect of the posts will alter the author's baseline attitude even after the particular mood decays away. Various factors that may influence the determination of the author's mood include the magnitude of the variation in the sentiment (negativity or positivity) of the online content, changes in posting frequency…” SMITH paras. 17-24, Figs. 1-4).
With respect to Claim 15, SMITH discloses:
15. The computer program product of claim 9, wherein matching the bias and context of the review to the bias and context of the user comprises vector matching (See e.g., “…vector or matrix values could be used to represent a baseline attitude that combines one or more of the example axes to describe attitudes such as mildly negative, moderately angry, extremely hostile, and so forth…” and how “…if the raw sentiment score and the baseline have the same value, the adjusted sentiment score will be the same as the raw sentiment score because the raw score matches the attitude…” SMITH paras. 15-24, 31-35, 42, 43, 55-56, 60, 61, Figs. 1-4). Figs. 1-4).
With respect to Claim 16, SMITH discloses:
16. The computer program product of claim 9, wherein the number of processors execute the program instructions within a neural network (See e.g., “…statistical methods that incorporate machine learning, and more holistic methods that incorporate knowledge representation techniques like semantic networks…” SMITH paras. 17-22, 31-35, 55-56, 60, 61, Figs. 1-4).
With respect to Claim 17, SMITH discloses:
17. A system for bias matching, the system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system, wherein the number of processors execute the program instructions to (See e.g.,  methods and “…processing system 604, one or more computer-readable media 606, and one or more I/O interfaces 608 that are communicatively coupled, one to another…computing device 602 may further include a system bus or other data and command transfer system that couples the various components, one to another…system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, and/or a processor or local bus that utilizes any of a variety of bus architectures…,” SMITH paras. 17-22, 31-35, 55-56, 63, 64, 67, Figs. 1-4): gather a review from an internet media source (See e.g., “…author's baseline attitude is determined by analyzing the author's online content—social media posts…” SMITH paras. 17-24, Fig. 1, elements 104(1)-104(m)); parse the review to identify a number of entities within the review (See e.g., “…online content that is generated by focusing on the sentiment of the individual instance of online content in isolation and without considering the context of the online content or the author's tendencies. The sentiment of the individual instance of online content is the view or attitude (e.g., the opinion) expressed by the author in the individual instance of online content…” SMITH paras. 17-24, Fig. 1, element 102); parse a number of internet media posts to identify entities within the posts (See e.g., “…raw sentiment score is generated using any of various methods such as lexical affinity, keyword analysis, statistical methods that incorporate machine learning, and more holistic methods that incorporate knowledge representation techniques like semantic networks. For example, a raw sentiment score for an instance of online content containing only the phrase “that movie was terrible” may have a raw sentiment score of 30 (on a scale from 0 to 100, e.g., similar to the negative/positive scale described above with respect to the baseline attitude). Another instance of online content may describe the same movie using 500 words and include multiple occurrences of the terms “character development”, “plot” and “acting” that are each modified by one or more of the terms “strong”, “excellent”, and “powerful”…” demographic information in the user profile can be incorporated into the author's baseline attitude. This can be achieved by examining established baseline attitudes of other users with demographic profiles and looking for correlations between particular demographic profiles, or combinations of profiles, and general baseline attitudes…”  SMITH paras. 17-24, Figs. 1-4); 
(See e.g., “…When a sufficient amount of online content has been received (e.g., a threshold number of posts, such as 10 or 25), the raw sentiment scores are used to generate a baseline attitude for the author… baseline attitude is dynamic—adjusted over time as the author creates more online content. Once the author's baseline attitude is generated, it is applied to future scoring of online content…” “…demographic information in the user profile can be incorporated into the author's baseline attitude. This can be achieved by examining established baseline attitudes of other users with demographic profiles and looking for correlations between particular demographic profiles, or combinations of profiles, and general baseline attitudes…”  SMITH paras. 17-24, Figs. 1-4); 
determine a bias and context of the review (See e.g., “…author's disposition toward the subject matter of the online content can also be relevant to the author's baseline attitude. An author may have a different baseline attitude for different subject matter areas. For example, a sports fan might have a generally positive baseline attitude, but a more negative attitude when posting about a particular sports franchise. In this example, the author's negative subject-matter attitude replaces his or her baseline attitude. In this way, a positive comment about the franchise has more weight than it otherwise would have (because in the absence of the subject matter adjustment, positive comments from authors with more positive baseline attitudes are slightly discounted). Additionally, the subject matter and demographic profile may be related. For example, a particular demographic profile, as discussed above, may also be correlated to different subject-matter attitudes for particular topics. Residents of Los Angeles or San Francisco, for example, may have very negative subject-matter attitudes when the subject is traffic, even if their baseline attitude is neutral or positive…” SMITH paras. 17-24, Figs. 1-4); 
determine a bias and context for a user reading the review (See e.g., “…author's current mood can also be incorporated into the sentiment scoring. When the recent history of an author's online content indicates that the raw sentiment scores of current postings are varying from what would be expected (based on his or her baseline attitude), the author's baseline attitude can be adjusted to account for the author's mood. For example, if an author's baseline attitude is generally positive and a series of very negative posts are detected, the author's baseline attitude may be temporarily adjusted to be less positive. Because the concept of “mood” is transient, this adjustment of the author's baseline attitude to account for mood may include a time decay element so that, over time, the baseline attitude metric trends back toward its level prior to the mood adjustment. However, if the negative posting continues, the cumulative effect of the posts will alter the author's baseline attitude even after the particular mood decays away. Various factors that may influence the determination of the author's mood include the magnitude of the variation in the sentiment (negativity or positivity) of the online content, changes in posting frequency…” SMITH paras. 17-24, Figs. 1-4); 
determining a relevancy score of the review for the user by comparing the bias and context of the review to the bias and context of the user (See e.g., “…author's baseline attitude can be adjusted to account for the author's mood. For example, if an author's baseline attitude is generally positive and a series of very negative posts are detected, the author's baseline attitude may be temporarily adjusted to be less positive. Because the concept of “mood” is transient, this adjustment of the author's baseline attitude to account for mood may include a time decay element so that, over time, the baseline attitude metric trends back toward its level prior to the mood adjustment. However, if the negative posting continues, the cumulative effect of the posts will alter the author's baseline attitude even after the particular mood decays away. Various factors that may influence the determination of the author's mood include the magnitude of the variation in the sentiment (negativity or positivity) of the online content, changes in posting frequency…” and how “…scoring adjustment module 114 generates an adjusted sentiment score that embodies, for each online content instance 104, a representation of the author's sentiment. The adjusted sentiment score is generated using the baseline attitude for the author to adjust the raw sentiment score for the online content instance 104. The scoring adjustment module 114 optionally includes an adjustment regulating metric that specifies the maximum amount a raw sentiment score can be adjusted, and minimum and maximum values for the raw and adjusted sentiment scores…” SMITH paras. 17-22, 31-35, Figs. 1-4); and display the review among a number of reviews according to its relevancy score for the user (See e.g., how Fig. 4 offers displaying capabilities in “…adjusting sentiment scoring for online content using baseline attitude of content author, including aspects similar to the example process 200 of FIG. 2. The scale 402 describes the values, from 0 to 100, used for: the raw sentiment score, baseline attitude, and adjusted sentiment scores. For example, on the scale 402, a lower number indicates a more negative sentiment, and a higher number indicates a more positive sentiment. In this example aspect of adjusting sentiment scoring for online content using baseline attitude of content author, various algorithms could be used to generate an adjusted sentiment score…” SMITH paras. 17-22, 31-35, 55-56, Figs. 1-4).
With respect to Claim 19, SMITH discloses:
19. The system according to claim 17, wherein the number of processors further execute instructions to adjust weights on bias and context for users and clusters of users according to usage (See e.g., “…adjusting sentiment scoring for online content using baseline attitude of content author… scale 402 describes the values, from 0 to 100, used for: the raw sentiment score, baseline attitude, and adjusted sentiment scores. For example, on the scale 402, a lower number indicates a more negative sentiment, and a higher number indicates a more positive sentiment. In this example aspect of adjusting sentiment scoring for online content using baseline attitude of content author, various algorithms could be used to generate an adjusted sentiment score…” and how “ …algorithm could use a weighted average of the author's baseline attitude and current mood, in which the weighting is determined by frequency of authoring and/or the distance between the baseline attitude and the current mood.… in the determination of adjusted and mood-adjusted sentiment scores…algorithms account for authors demonstrating sentiment that deviates from their normal sentiment and give extra weight (which can be positive or negative weight) to the abnormal online content instances. Another algorithm, however, could be used to normalize the adjusted sentiment scores by adjusting the raw sentiment scores toward a median, based on the distance between each author's baseline attitude and the median attitude. In this example, if an author's baseline attitude is 65 and an instance of online content for the author has a raw sentiment score of 65, the adjusted sentiment score would be normalized to a neutral value (e.g., 50). In contrast, if an author's baseline attitude is 65 and an instance of online content for the author has a raw sentiment score of 75, the adjusted sentiment score would be normalized to a more positive value (e.g., 60)…” SMITH paras. 17-22, 31-35, 55-56, 60, 61, Figs. 1-4).
With respect to Claim 20, SMITH discloses:
20. The system according to claim 17, wherein the system further comprises a neural network (See e.g., “…statistical methods that incorporate machine learning, and more holistic methods that incorporate knowledge representation techniques like semantic networks…” SMITH paras. 17-22, 31-35, 55-56, 60, 61, Figs. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (U.S. Patent Application Publication: 2017/0235830) in view of Roy et al., (Roy, D. K., & Sharma, L. K. (2010). Genetic k-means clustering algorithm for mixed numeric and categorical data sets. International Journal of Artificial Intelligence & Applications, 1(2), 23-28), the latter hereinafter referred to as ROY.
With respect to Claims 4, 12, SMITH discloses:
The method of claim 1, the computer program product of claim 9, and the wherein the bias and context of the user is derived [according to k-mean clustering] (See e.g., “…adjusting sentiment scoring for online content using baseline attitude of content author… scale 402 describes the values, from 0 to 100, used for: the raw sentiment score, baseline attitude, and adjusted sentiment scores. For example, on the scale 402, a lower number indicates a more negative sentiment, and a higher number indicates a more positive sentiment. In this example aspect of adjusting sentiment scoring for online content using baseline attitude of content author, various algorithms could be used to generate an adjusted sentiment score…” and how “ …algorithm could use a weighted average of the author's baseline attitude and current mood, in which the weighting is determined by frequency of authoring and/or the distance between the baseline attitude and the current mood.… in the determination of adjusted and mood-adjusted sentiment scores…algorithms account for authors demonstrating sentiment that deviates from their normal sentiment and give extra weight (which can be positive or negative weight) to the abnormal online content instances…” and where “…the raw sentiment score for an online content instance can be generated using any of a variety of different public and/or proprietary techniques to analyze the online content instance by focusing on the sentiment of the individual online content instance in isolation and without considering the context of the online content instance or the author's tendencies. Examples of such techniques include lexical affinity, keyword analysis, statistical methods that incorporate machine learning, more holistic methods that incorporate knowledge representation techniques like semantic networks, and so forth…” SMITH paras. 17-22, 31-35, 39, 55-56, 60, 61, Figs. 1-4).
SMITH does not explicitly, but ROY discloses bracketed limitations comprising clustering techniques and capabilities via [according to k-mean clustering] (See e.g., “…problem of clustering in general deals with partitioning a data set consisting of n points embedded in m-dimensional space into k distinct set of clusters, such that the data points within the same cluster are more similar to each other than to data points in other clusters…” ROY, Abstract, § 1).
SMITH and ROY are analogous art because they can be considered to come from a similar field of endeavor in using techniques and applications in data mining tasks.  Thus, it would have (ROY, Abstract, § 1).

Allowable Subject Matter
6.	Claims 2, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Hsu et al., (U.S. Patent Application Publication: 2018/0047071), discloses “…generating “predictions” with regards to the expected ratings or rankings of products or services…predictions can then be used to inform consumers which products or services are expected to be reliable, good values, etc. By using one or more machine learning processes that are trained using product and product review data, embodiments of the invention are able to generate predictions of expected ratings behavior for new products and/or similar products. Further, when the product and product review data is associated with a time at which the data was (See e.g., Hsu et al., Abstract, paras. 5, 103, 189, 213).
Please, see PTO-892 for additional applicable references and details.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656